In August, 1935, claimant Lawrence Construction Corporation acquired title to a block of vacant land located on the westerly side of 80th Street, between 77th Avenue and 77th Road, at Glendale, Long Island, and commenced the erection thereon of five two-family dwellings. The court found that the buildings were constructed in accordance with the established grade of 80th Street which conformed to the then existing physical grade and the owners were entitled to damages against the State in the first instance caused by the change of grade resulting from the elimination of a railroad grade crossing pursuant to chapter 677 of the Laws of 1928. (Mirro v. State of New York, 260 App. Div. 525, affd. 285 N. Y. 678; Askey & Hager, Inc., v. State of New York, 240 App. Div. 451, affd. 266 N. Y. 587; West 158th Street Garage Corp. v. State of New York, 256 App. Div. 401; East River Savings Bank v. State of New York, 266 App. Div. 494.) The finding of the Court of Claims in each case is amply supported by substantial evidence and the judgments appealed from should be affirmed.
Judgments affirmed, with costs.
Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur; Brewster, J., dissents in memorandum.